         Case 2:21-cr-00161-APG-DJA Document 25 Filed 08/26/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:21-CR-161-APG-DJA
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     JONATHAN ROBINSON,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, September 1, 2021 at 3:00 p.m., be vacated and continued to November 10,

12   2021, at the hour of 3:00 p.m.in courtroom 6C; or to a time and date convenient to the court.

13          DATED this 26th day of August, 2021.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
